Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art to Biswas may teach a coated substrate similar to that claimed wherein a difference in reflectance and a value of coated surface reflectance may be rendered obvious in view of overlapping ranges, the art simply does not teach nor provide motivation to have these properties in combination with an emissivity as claimed and the manner in which the Office previously argued said emissivity to be obvious is improper for reasons argued in Applicants’ remarks on page 8 bridged to page 9. Specifically, while the Office may have pointed to a variety of references to simply indicate an emissivity value as claimed being desirable in the art, there is nothing in any of the references to indicate such an emissivity being obtained while at the same time meeting all the other property requirements claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784